Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 1 of 27 PageID 53




                        EXHIBIT A
Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 2 of 27 PageID 54

                                                                                                      Service of Process
                                                                                                      Transmittal
                                                                                                      02/24/2021
                                                                                                      CT Log Number 539103958
   TO:         Kim Lundy Service Of Process
               Walmart Inc.
               702 SW 8TH ST
               BENTONVILLE, AR 72716-6209

   RE:         Process Served in Florida

   FOR:        Wal-Mart Stores East, LP (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                                 Durham Tanekia, Pltf. vs. Wal-Mart Stores East, LP, Dft.
   DOCUMENT(S) SERVED:                              Summons, Complaint, First Request(s), Notice(s), Interrogatories
   COURT/AGENCY:                                    Duval County Circuit Court, FL
                                                    Case # 162021CA001000XXXXMA
   NATURE OF ACTION:                                Personal Injury - Failure to Maintain Premises in a Safe Condition - 05/30/2020, 9890
                                                    Hutchinson Park Drive, Jacksonville, Duval County, Florida
   ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Plantation, FL
   DATE AND HOUR OF SERVICE:                        By Process Server on 02/24/2021 at 16:11
   JURISDICTION SERVED :                            Florida
   APPEARANCE OR ANSWER DUE:                        Within 20 days after service, exclusive of the day of service (Document(s) may
                                                    contain additional answer dates)
   ATTORNEY(S) / SENDER(S):                         Sarah A. Foster
                                                    Morgan & Morgan, P.A.
                                                    76 South Laura Street, Suite 1100
                                                    Jacksonville, FL 32202
                                                    904-361-4442
   REMARKS:                                         The documents received have been modified to reflect the name of the entity being
                                                    served.
   ACTION ITEMS:                                    CT has retained the current log, Retain Date: 02/25/2021, Expected Purge Date:
                                                    03/02/2021

                                                    Image SOP
                                                    Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

   REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                    1200 South Pine Island Road
                                                    Plantation, FL 33324
                                                    877-564-7529
                                                    MajorAccountTeam2@wolterskluwer.com
   The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
   relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)




                                                                                                      Page 1 of 2 / EC
Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 3 of 27 PageID 55

                                                                                                       Service of Process
                                                                                                       Transmittal
                                                                                                       02/24/2021
                                                                                                       CT Log Number 539103958
   TO:         Kim Lundy Service Of Process
               Walmart Inc.
               702 SW 8TH ST
               BENTONVILLE, AR 72716-6209

   RE:         Process Served in Florida

   FOR:        Wal-Mart Stores East, LP (Domestic State: DE)




   of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
   advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
   therein.




                                                                                                       Page 2 of 2 / EC
   Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 4 of 27 PageID 56



                                                               Wolters Kluwer

                       PROCESS SERVER DELIVERY DETAILS




Date:                     Wed, Feb 24, 2021

Server Name:              Drop Service




Entity Served             WAL-MART STORES EAST, LP

Agent Name                C T CORPORATION SYSTEM

Case Number               162021CA001000XXXXMADIVCVC

J urisdiction             FL




                                                       11
         Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21  Page 5 of 27 PageID 57 Div: CV-C
                                                             16-2021-CA-001000-XXXX-MA

    Filing # 121627871 E-Filcd 02/19/2021 10:49:13 AM


                                                                 IN THE CIRCUIT COURT, FOURTH
                                                                 JUDICIAL CIRCUIT, IN AND FOR
                                                                 DUVAL COUNTY,FLORIDA

                                                                 CASE NO.:
                                                                 DIVISION:

            TANEKIA DURHAM,

                    Plaintiff,

            VS.


            WAL-MART STORES EAST,LP,


                    Defendant.


                                                         SUMMONS

            THE STATE OF FLORIDA:

            To all and singular sheriffs ofsaid state:

                    YOU ARE HEREBY COMMANDED to serve this Summons, a copy of the Complaint,
            Plaintiff's Notice of Service of Interrogatories to Defendant, Plaintiffs Interrogatories to
            Defendant, Plaintiffs Request for Production to Defendant, and Plaintiffs Request for Admissions
            to Defendant in the above-styled cause upon the Defendant:

                                     . 1VAL-MART STORE EAST
                          C/O ITS REGIS            T,C T CORPORATION SYSTEM
                                      1200 SOUTH PINE ISLAND ROAD
                                           PLANTATION,FL 33324

                    Each Defendant is hereby required to serve written defenses to said Complaint or Petition
            on Plaintiff's attorney: Sarah A. Foster, Esquire, Morgan & Morgan, P.A., 76 South Laura
            Street, Suite 1100, Jacksonville, Florida 32202, Telephone: (904) 361-4442; Email:
            sarahfoster@forthepeople.com within twenty(20) days after service of this Summons upon you,
            exclusive of the day of service, and to file the original of said written defenses with the Clerk of
            said Court either before service on Plaintiffs attorney or immediately thereafter. If you fail to do
            so, a default will be entered against you for the relief demanded in the Complaint or Petition.




                                                                                                                   4




ACCEPTED: DUVAL COUNTY,JODY PHILLIPS, CLERK, 92/19/2021 10:57:35 AM
Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 6 of 27 PageID 58




          If you are a person with a disability who needs any accommodation in order to participate
 in this proceeding, you are entitled, at no cost to you, to the provision of certain assistance. Please
 contact the ADA Coordinator at (904) 255-1695 or CRT1NTRP@coj.net at least 7 days before
 your scheduled court appearance, or immediately upon receiving this notification if the time before
 the scheduled appearance is less than 7 days; if you are hearing or voice impaired, call 711.


        WITNESS my hand and the seal ofthis Court on                Feb 19 2021

                                                            JODY PHILLIPS
                                                        Clerk ofthe Circuit Court



                                                        By
                                                                As Deputy Clerk




                                                   2
Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 7 of 27 PageID 59




                                                IMPORTANT

         A lawsuit has been filed against you. You have 20 calendar days after this summons is served on
 you to file a written response to the attached complaint with the clerk of this court. A phone call will not
 protect you. Your written response, including the case number given above and the names of the parties,
 must be filed if you want the court to hear your side of the case. If you do not file your response on time,
 you may lose the case, and your wages, money and property may thereafter be taken without further
 warning from the court. There are other legal requirements. You may want to call an attorney right away.
 If you do not know an attorney, you may call an attorney referral service or legal aid office (listed in the
 phone book).

         If you choose to file a written response yourself, at the same time you file your written response to
 the court you must also mail or take a copy of your written response to the "Plaintiff/Plaintiff's Attorney"
 named above.

                                               EVIPORTANTE

          Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a partir del recibo de esta
 notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una llamada
 telefonica no lo protegera; si usted desea que el tribunal considere su defensa, debe presentar su repuesta por
 escrito, incluyendo el numero del caso y los numbres. de las partes interesadas en dicho caso. Si usted no
 contesta la demanda a tiempo, pudiese perder el caso y podria ser despojado de sus ingresos y propiedades,
 o privado de sus derechos, sin previo aviso del tribunal. Existen otros requisitos legales. Si lo desea, puede
 usted consultar a un abogado immediatamente. Si no conoce a un abogado, puede llamar a una de las
 oficinas de asistencia legal que aparecen en la guia telcfonica.

          Si desea responder a la demanda por su centa, al mismo tiempo en que presenta su respuesta ante el
 tribunal, debera usted inviar por correo o entregar una copia de su respuesta a la persona denuminada abajo
 como "Plaintiff/Plaintiffs Attorney." (Demandate o Abogado del Demanadante).

                                                IMPORTANT

          Des poursuites judiciaries ont ete entreprises contre vous. Vous avez 20 jours consecutifs a partir
 de la date de fassignation de cefte citation pour deposer une response ecrite a la plainte ci-jointe aupres de
 ce Tribunal. Un simple coup de telephone est insuffisant pour vous proteger' vous etes oblige de deposer
 votre reponse ecrite, avec mention du numero de dossier ci-dessus et du nom des parties nominees ici, Si
 vous souhaitez que le Tribunal entende votre cause. Si vous ne deposez pas votre reponse ecrite dans le
 relai requis, vous risquez de perdre la cause ainsi que votre salaire, votre argent, et vos biens peuvent etre
 saisis par la suite, sans aucun preavis ulterieur du Tribunal. II y a d'autres obligations juridiques et vous
 pouvez requerir les services immediats d'un avocat. Si vous ne connaissez pas d'avocat, vous pourriez
 telephoner a un service de reference d'avocats ou a un bureau d'assistance juridique (figurant a l'annuaire de
 telephones).

         Si vous choisissez de deposer vous-meme unte response ecrite, ii vous faudra egalement, en meme
 temps que cette formalite, faire parvenir ou expedier une copie au carbone ou une photocopie de votre
 reponse ecrite au "Plaintiff/Plaintiffs Attorney"(Plaignant ou a son avocat) nomme ci-dessous.

 SARAH A.FOSTER,ESQUIRE
 MORGAN & MORGAN,P.A.
 76 SOUTH LAURA STREET,SUITE 1100
 JACKSONVILLE,FL 32202

                                                       1
         Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21  Page 8 of 27 PageID 60 Div: CV-C
                                                             16-2021-CA-001000-XXXX-MA

    Filing # 121627871 E-Filed 02/19/2021 10:49:13 AM


                                                                   IN THE CIRCUIT COURT, FOURTH
                                                                   JUDICIAL CIRCUIT, IN AND FOR
                                                                   DUVAL COUNTY,FLORIDA

                                                                   CASE NO.:
                                                                   DIVISION:
            TANEKIA DURHAM,

                   Plaintiff,

            VS.


            WAL-MART STORES EAST,LP,


                   Defendant.


                                                       COMPLAINT

                   Plaintiff, TANEIUA DURHAM,hereby sues Defendant, WAL-MART STORES EAST,

            LP (hereinafter "WAL-MART"),and alleges:

                   1.      This is an action for damages that exceeds the sum of THIRTY THOUSAND

            DOLLARS ($30,000.00), exclusive of costs, interest and attorneys' fees.

                   2.      At all times material hereto, including May 30, 2020, Plaintiff, TANEIUA

            DURHAM,was, and remains, a resident of Clay County, Florida.

                   3.      At all times material hereto, including May 30, 2020, Defendant, WAL-MART,

            was, and remains, a foreign profit:

                           a) operating, conducting, engaging in or camying on a business or business

                                venture in this State or having an office or agency in this state; and/or

                           b) engaged in substantial and not isolated activity within this state.

                   4.      At all times material hereto, including May 30, 2020, Defendant, WAL-MART,

            owned and/or controlled a retractable metal "dock door" located in the loading dock area of the

            store, which was free standing on the property located at 9890 Hutchinson Park Drive,

            Jacksonville, Duval County, Florida.




ACCEPTED: DUVAL COUNTY,JODY PHILLIPS, CLERK,02/19/2021 10:57:35 AM
Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 9 of 27 PageID 61




        5.      At all times material hereto, including May 30, 2020, Defendant, WAL-MART,

 as the owner of the subject retractable metal dock door located in the loading dock area of the

 store, had a duty to use reasonable care in the use of said door.

        6.      At all times material hereto, including May 30, 2020, Plaintiff, TANEKIA

 DURHAM,was a business invitee lawfully on the subject property.

        7.      At the above time and place, Plaintiff, TANEKIA DURHAM, was attempting to

 unlock her own trailer door when the negligence of Defendant, WAL-MART's employees

 caused the subject retractable metal dock door to fall down onto her person.

        8.      At all times material hereto, including May 30, 2020, Defendant, WAL-MART,

 breached its duty owed to Plaintiff, TANEKIA DURHAM, by committing one or more of the

 following omissions or commissions:

        a)      Negligently failing to maintain or adequately maintain the subject dock door on or
                prior to May 30, 2020 which allowed the subject dock door to fall into a condition
                of disrepair thereby allowing and/or causing the subject dock door to collapse
                onto Plaintiff, TANEKIA DURHAM,on or about May 30, 2020, thereby causing
                the Plaintiff, TANEKIA DURHAM,to sustain serious injuries;

        b)      Negligently failing to inspect or adequately inspect the subject dock door on or
                prior to May 30, 2020 to ascertain that the subject dock door had fallen into a
                condition of disrepair, which allowed and/or caused the metal lift gate of the
                subject dock door to break and collapse on May 30, 2020, thereby causing the
                Plaintiff, TANEKIA DURHAM,to sustain serious injuries;

        c)      Negligently failing to warn or adequately warn the Plaintiff of the danger of the
                subject dock door on or prior to May 30, 2020, such that she was unable to
                ascertain the danger of the subject dock door and/or protect herself from the
                subject dock door when it collapsed onto her on May 30, 2020, thereby causing
                the Plaintiff, TANEKIA DURHAM,to sustain serious injuries;

        d)      Negligently failing to train or adequately train its employees on the safe use of the
                subject dock door such that the negligent acts of said employees caused the subject
                dock door to collapse onto Plaintiff, TANEKIA DURHAM,and cause her to sustain
                serious injuries; and/or
        e)      Negligently failing to correct or adequately correct, prior to May 30, 2020, the
                unreasonably dangerous condition of the subject dock door, which allowed and/or
                caused the subject dock door to collapse onto Plaintiff, TANEKIA DURHAM,on
                May 30, 2020, while being operated by Defendant, WAL-MART's employees,
                thereby causing the Plaintiff, TANEKIA DURHAM ,to sustain serious injuries.
Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 10 of 27 PageID 62




            14.   Consequently, on May 30, 2020, at the place specified above, Plaintiff, TANEKIA

  DURHAM, was attempting to unlock her ownItrailer door when the negligence of Defendant,

  WAL-MART's employees caused the subject retractable metal dock door to fall down onto her

  person.

            15.   As a result of the above-described negligence, the Plaintiff, TANEKIA

  DURHAM,suffered bodily injury and resulting suffering, pain, disability, disfigurement, mental
                                               I
  anguish, loss of capacity for the enjoyment of life, expense of hospitalization, medical and

  nursing care and treatment, loss of earnings, loss of ability to earn money, loss of the ability to

  care for his home, his household and his personal needs, and aggravation of any previously

  existing condition. The losses are either permanent or continuing, and the Plaintiff, TANEKIA

  DURHAM,will suffer the losses in the future.

         WHEREFORE,Plaintiff, TANEKIA DURHAM,demands judgment against Defendant,

  WAL-MART,for damages, costs of this action, interest, and such other and further relief as this

  Court may deem meet and just.

                                   DEMAND FOR JURY TRIAL

         Plaintiff demands trial by jury of all issue,s so triable.

         RESPECTFULLY submitted this 18th day of February, 2021.


                                         MORGAN & MORGAN,P.A.

                                         /s/Sarah A. Foster
                                         SARAH A.FOSTER,ESQUIRE
                                         FL Bar No.: 0115462
                                         76 South Laura Street, Suite 1100
                                         Jacksonville, Florida 32202
                                         Telephone:(904)361-4442
                                         Facsimile:(904)361-7242
                                         Primary: sarahfoster@forthepeoplc.com
                                         Secondary:Ivharrison@forthepeople.com
                                         Secondary:'lcubera@forthepeople.com
                                         Attorneyfo;"Plaintiff
         Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 11 of 27 PageID 63 Div: CV-C
                                                             16-2021-CA-001000-XXXX-MA

    Filing # 121627871 E-Filed 02/19/2021 1.0:49:13 AM —



                                                                  IN THE CIRCUIT COURT, FOURTH
                                                                  JUDICIAL CIRCUIT, IN AND FOR
                                                                  DUVAL COUNTY,FLORIDA

                                                                  CASE NO.:


            TANE1UA DURHAM,

                   Plaintiff,

            VS.


            WAL-MART STORES EAST,LP,


                   Defendant.


                      PLAINTIFF'S FIRST REQUEST FOR ADMISSIONS TO DEFENDANT

                   COMES NOW the Plaintiff, TANEICEA DURHAM, by and through her undersigned

            counsel, and pursuant to Florida Rules of Civil Procedure 1.370, and hereby requests that

            Defendant, WAL-MART STORES EAST,LP,respond the following within forty-five(45)days

            from the date ofservice hereof.

                   1. Admit that the subject incident occurred in an area visible by Defendant's in-store ,

                       cameras.

                   2. Admit that the subject incident was captured on Defendant's cameras.

                   3. Admit that video ofthe subject incident exists.

                   4. Admit that video ofthe subject inciderit existed but no longer exists.
                                                                                                          ,
                   I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to

            the Defendant,together with the Summons and Complaint.

                   DATED:February 18,2021


                                                                                                              t 41:



                                                              1


ACCEPTED: DUVAL COUNTY,JODY PHILLIPS, CLERK,02/19/2021 10:57:38 AM
                                     1
Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 12 of 27 PageID 64




                              MORGAN & MORGAN,P.A.

                              /s/Sarah A. Foster
                              SARAH A.FOSTER,ESQUIRE
                              FL Bar No.: 0115462
                              76 South Laura Street, Suite 1100
                              Jacksonville, Florida 32202
                              Telephone:(904)361-4442
                              Facsimile:(904)361-7242
                              Primary: sarahfoster@forthepeople.com
                              Secondary: vharrison@forthepeople.com
                              Secondary: lcubera@forthepeople.com
                              Attorneyfor Plaintfff




                                       2
         Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 13 of 27 PageID 65 Div: CV-C
                                                             16-2021-CA-001000-XXXX-MA

    Filing # 121627871 E-Filed 02/1.9/2021 10:49:13         A,IVI
                                                                    IN THE CIRCUIT COURT, FOURTH
                                                                    JUDICIAL CIRCUIT, lN AND FOR
                                                                    DUVAL COUNTY,FLORIDA

                                                                    CASE NO.:
                                                                    DIVISION:

             TANEKIA DURHAM,

                      Plaintiff,

             VS.


             WAL-MART STORES EAST,LP,


                      Defendant.


                       PLAINTIFF'S FIRST REQUEST FOR PRODUCTION TO DEFENDANT

                     PURSUANT TO Rule 1.350, Florida Rules of Civil Procedure, Plaintiff, TANEICIA

            DURHAM, by and through her undersigned counsel, requests that Defendant, WAL-MART

            STORES EAST, LP, produce for inspection and/or copying the documents set forth below.

            Defendant shall produce these documents at Morgan & Morgan,76 South Laura Street, Suite 1100,

            Jacksonville, Florida 32202 within forty-five(45)days after service ofthis Request to Produce.


                   L Definitions

                       A.     As used throughout this Request to Produce, the following terms are defined as

            follows:

                       B.    "Document" is used in the broad sense and means any tangible object or thing that

            contains, conveys, or records information. Production is required of the original, or any copy if the

            original is not available, of any book, record, minutes of meetings, reports and/or summaries of

            interviews, reports and/or summaries of investigations; opinions or reports of consultants; opinions

            of counsel; communications of any nature, including internal company communications,




ACCEPTED: DUVAL COUNTY,JODY PHILLIPS, CLERK,02/19/2021 10:57:36 AM
Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 14 of 27 PageID 66



  memoranda, telegrams, telexes, letters, notes of telephone conferences, agreements, reports or

  summarics of negotiations, brochures, pamphlets, advertisements, circulars, trade letters, press

  releases, drafts and revisions of drafts of documents, any written, printed, typed or other graphic

  matter of any kind or nature, drawings, photograiihs, paper, communication, chart, tap, disk, card,

  wire or other electronic or mechanical recording or transcript or any other instrument or device from

  which information can be perceived, in the employees or agents, or known by Plaintiff to exist,

  unless otherwise privileged.

             C.   "Document" also includes copies containing information in addition to that

  contained on the original (such as notations, computations, attachments, etc.), and shall include all

  copies of documents by whatever means made and whether or not claimed to be privileged or

  otherwise excludable from discovery. To the extent that a request that a request calls for the

  production of multiple identical documents or things, only one copy of each such identical

  documents or things need be produced. Two copies are not identical if one of the copies has any

  information, writing, printing, or other marks not present on the other ofthe copies.

           D.     If any tape, disk, card, wire, or other electronic or mechanical recording or transcript

  or any computer program is produced, such documents as are necessity for the decoding, putting

  back, printing out and/or interpretation thereof, and any other documents which are necessity to

  convert such information into a useful and necessity to convert such information into a useful and

  usable format shall also be produced, in order to make this request under Rule 1.350 meaningful and

  genuine.

           E.     "Person" means any natural person, public or private corporation (whether or not

  organized for profit), partnership, unincorporated association, governmental agency or body, or

  other legal entity.




                                                     2
Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 15 of 27 PageID 67



           F.     "Company" means any business or governmental entity to which this request is

  addressed and includes all ofits affiliated, subsidiaries, parents, divisions, successors in interest, and

  predecessors as well as all of its directors, officers, principals, partners, employees, agents,

  representatives, attorneys, any other persons working for or on behalfthereof, whether temporary or

  permanent, and any "person" in which Plaintiff has acquired an interest.

           G.     "Statement" means (1) any written statement made any a person and signed or

  otherwise adopted or approved by him; or (2) any stenographic, mechanical, electrical, or other

  recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement

  made by that person and recorded contemporaneously with the making of such oral statement.

           H.     As may be used in these Request "and" is conjunctive (meaning, e.g., A and B); and

 "or" is disjunctive and inclusive (meaning, e.g., A or B, or both). No answer should be withheld, or

  limited, because it refers or relates to only one, or to more than one,item in a request.

          I.      As may be used in this Request to Produce, the terms "trademark" and "service

  mark" shall be considered interchangeable, and the term "mark" shall be considered to refer to any

  trademark, service mark, trade name, or business designation, or any other word, symbol, design,

  logo, title, or slogan used to identify the source of origin of products or services. References to

 'products" or "goods" shall be considered to include services.

                                      II. Claim of Privilege

         If any document or statement is withheld from this request under a claim of privilege, then

  please furnish a list which identifies each document or statement for which privilege is claimed and

  include the following information for each such document:

                  1.      Description sufficient to identify.

                 2.      The date(s).

                 3.      The subject matter(s).
Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 16 of 27 PageID 68



                 4.         The sender(s) or author(s))

                 5.         The recipient(s).

                 6.         The persons to whom copies were furnished, together with theirjob titles.

                 7.         The present depository or person having custody ofthe document.

                 8.         The nature and basis ofprivilege or immunity claimed.

                 9.         The paragraph(s) of this request to which each such document or statement

  relates or corresponds.

                            III. Grouping or Numbering ofItems Produced

         Pursuant to Fla. R. Civ. P. 1.350, it is requested that the document or other items submitted

  in response to this Request to Produce be organized and labeled according to the individual

  paragraphs of the request to which they are responsive, and within each group, arranged in

  chronological order.

                            IV. Place,time, and manner of response.

         A response to this Request to Produce is due within forty-five (45) days after service of this

  Request to Produce, and shall be made at the offices of Morgan & Morgan, P.A., 76 South Laura

  Street, Suite 1100, Jacksonville, Florida 32202, or at such other place as the parties may agree.

  Authentic copies of document may be supplied, provided that existing originals are available for

  inspection, examination, and comparison.




                                                                                                          to
                                                     4
Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 17 of 27 PageID 69



       DEFENDANT SHALL PRODUCE THE FOLLOWING ITEMS AND MATTERS:

          1.     All statements made by any witnesses to the subject incident.

         2.      All statements made by the Plaintiff pertaining to or concerning the subject incident.

         3.      All photographs ofthe Plaintiff depicting injuries received in the subject incident.

          4.       A copy of any and all insurance agreements, insurance policies or agreements of any
  kind or nature under which any person or company carrying on an insurance business may be liable
  to satisfy part of all of a judgment which may be entered in this action or to indemnify or reimburse
  any payments made to satisfy any such judgment or settlement, including but not limited to a
  certified copy ofthe declarations sheet as to each such policy.

         5.      All photographs ofthe incident scene and surrounding areas.

          6.      Any surveillance video and/or pictures of the Plaintiff taken during or following the
  subject incident.

          7.      All video depicting the loading dock area in the twelve (12) hours before and after
  the subject incident.

          8.       Any written documents received by the Defendant prior to the date of this incident
  relating to or discussing the condition complained of.

         9.      Copies of all invoices, repair orders or work orders relating to the loading dock
  within the subject store for the twelve (12) months preceding the date of this incident and for the
  twelve(12) month period following the date ofthis incident.

          10.    Copies of all invoices, repair orders or work orders relating to the loading dock
  within the subject store for the (36) months preceding the date of this incident and for the twelve
 (12) month period following the date ofthis incident.

           1 1.   A copy of policies and procedures pertaining to safety on the loading dock in effect
  at the time ofthe subject incident.

          12.    Any other training documents policies and procedures pertaining to safety on the
  loading dock in effect at the time ofthe subject incident.

                  13.    Any and all agreements, 'contracts, or other documents reflecting which
  entity was responsible for the maintenance of the subject property at the time of the incident and/or
  who had control and/or ownership ofthe property at the time ofthe accident.

           14.     A copy of any incident reports regarding any personal injury or workers
  compensation incident occurring at the loading doick ofthe subject store for the three(3) years prior
  to the incident.



                                                   5
Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 18 of 27 PageID 70




          15.   Any and all medical records of Plaintiff, obtained from Defendant, in any manner
  and/or from any source.

         16.     Any and all lease agreements related to the property at issue.

          17.     Any and all warnings, whether written or otherwise, received prior to or after the
  incident at issue related to the condition at issue.

         18.    Please produce any and all medical records of the Plaintiff and identify from where
  and when the records were obtained.

          19.     Time clock details for all persons working on the subject loading dock within
  twelve hours before and after the subject incident. If said persons did not punch in/out during the
  subject time, please provide the person's name and job title.

         20.     Any and all sign in/out sheets or other logs applicable to product delivery for the
  twelve hours before and after the subject incident.


           HEREBY CERTIFY that a true and correct copy ofthe foregoing has been furnished to
                                                 I   .
  the Defendant, together with the Summons and Complamt.

         DATED: February 18, 2021


                                       MORGAN & MORGAN,P.A.

                                       /s/Sarah A. Foster
                                       SARAH A.FOSTER,ESQUIRE
                                       FL Bar No.: 0115462
                                       76 South Lhura Street, Suite 1100
                                       Jacksonville, Florida 32202
                                       Telephone:(904)361-4442
                                       Facsimile:(904)361-7242
                                       Primary: sarahfoster@forthepeople.com
                                       Secondary:'vharrison@forthepeople.com
                                       Secondary: lcubera@forthepeople.com
                                       Attorneyfor Plaintfff
         Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 19 of 27 PageID 71 Div: CV-C
                                                             16-2021-CA-001000-XXXX-MA

          # 121627871 E-Filed 02/19/2021 10:49:13 AM

                                                                IN THE CIRCUIT COURT, FOURTH
                                                                JUDICIAL CIRCUIT, IN AND FOR
                                                                DUVAL COUNTY,FLORIDA

                                                                CASE NO.:
                                                                DIVISION:
            TANEKIA DURHAM,

                   Plaintiff,

            vs.

            WAL-MART STORES EAST,LP,


                   Defendant.


                   PLAINTIFF'S NOTICE OF SERVICE OF INTERROGATORIES TO DEFENDANT

                   COMES NOW the Plaintiff, TANEKIA DURHAM, by and through her undersigned

            counsel, and hereby propounds upon Defendant, WAL-MART STORES EAST,LP, pursuant to

            Rule 1340, Florida Rules of Civil Procedure, the attached interrogatories, numbered one (1)

            through twenty-five (25), answers to which will be due within forty-five(45) days from the date of

            service.

                   I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to

            the Defendant,together with the Summons and Complaint.

                   DATED:February 18, 2021

                                                 MORGAN. & MORGAN,P.A.

                                                 /s/Sarah A. Foster
                                                 SARAH A.FOSTER,ESQUIRE
                                                 FL Bar No:: 0115462
                                                 76 South Laura Street, Suite 1100
                                                 Jacksonville, Florida 32202
                                                 Telephone:,(904)361-4442
                                                 Facsimile:(904)361-7242
                                                 Primary: sarahfoster@forthepeople.com
                                                 Secondary: vharrisonQforthepeople.com
                                                 Secondary:,lcubera@forthepeople.com
                                                 Attorneyfor Plaintiff




ACCEPTED: DUVAL COUNTY,JODY PHILLIPS, CLERK,02/19/2021 10:57:35 AM
Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 20 of 27 PageID 72



                                                       IN THE CIRCUIT COURT, FOURTH
                                                       J UDICIAL CIRCUIT, IN AND FOR
                                                       DUVAL COUNTY,FLORIDA

                                                       CASE NO.:
                                                       DIVISION:
  TANEKEA DURHAM,

         Plaintiff,

  vs.

  W AL-MART STORES EAST,LP,


         Defendant.


         PLAINTIFF'S NOTICE OF SERVICE OF INTERROGATORIES TO DEFENDANT

         COMES NOW the Plaintiff, TANEKIA DURHAM, by and through her undersigned

  counsel, and hereby propounds upon Defendant, WAL-MART STORES EAST,LP, pursuant to

  Rule 1.340, Florida Rules of Civil Procedure, the attached interrogatories, numbered one (I)

  through twenty-five (25), answers to which will be due within forty-five (45) days from the date of

  service.

         I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to
                                                                                                        %to
  the Defendant, together with the Summons and Complaint.

         DATED: February 18, 2021

                                       MORGAN & MORGAN,P.A.

                                       /s/Sarah A. Foster
                                       SARAH A.FOSTER,ESQUIRE
                                       FL Bar No.: 01 15462
                                       76 South Laura Street, Suite 1100
                                       Jacksonville, Florida 32202
                                       Telephone:(904)361-4442
                                       Facsimile:(904) 361-7242
                                       Primary: sarahfoster@forthepeople.com
                                       Secondary: vharrison@forthepeople.com
                                       Secondary: lcubera@forthepeople.com
                                       Attorneyfor Plaintiff
Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 21 of 27 PageID 73




                              DEFINITIONS AND INSTRUCTIONS

  1.    For the purposes of these interrogatories, "you," "your," and "Defendant" means WAL-
        MART STORES EAST,LP.

  2..   As used in these interrogatories, "document" or "documents" means the original and all
        copies of the original which differ in any respect from the original (whether by
        interlineation, draft copy, notations written thereon, indication of copies sent or received or
        to whom routed, or otherwise) of any letter, correspondence; pamphlet, memorandum,
        handwritten note, work paper, video, photograph, microfilm, report, contract, chart, paper,
        drawing and any other written, recorded or transcribed matter of any description, however
        produced or reproduced, and all supplements and amendments thereto.

  3.    As used in these interrogatories, "identify all documents" means:(a) describe the documents
        by generic type (e.g., invoice, debit memo) and also specifically (e.g., name of the
        document, number of pages, summary of its substance);(b) state any identification number
        on each document;(c) state where each document is currently kept and where it has been
        kept since its creation; and (d) state the name, address, phone number, date of birth, social
        security number of the present custodian, all past custodians, and the dates during which
        each custodian had custody of each document. Please follow procedures (a)-(d) for each
        document which originated with DEFENDANT, or anyone else who generated documents
        relevant to this litigation and responsive to these interrogatories.

  4.    You have the burden of proving any objection that you make to an interrogatory.

  5.    If you claim that a privilege (attorney-client, work product, trade secret, etc.) prevents you
        from answering an interrogatory or identifying a document, please state the nature of the
        privilege and the grounds for its assertion. In addition, if you claim that a privilege prevent;
        the production of a document, identify the document as described in Paragraph 3 and all
        persons, whether natural or artificial, who received or reviewed the document.

        If you fail to answer an interrogatory on thc grounds that an interrogatory is unduly
        burdensome or will cause you great expense, please explain why and supply as much
        information as you can that is not unduly burdensome or too expensive to obtain.

  7.    If you fail to answer an interrogatory on the grounds that an interrogatory is not calculated to
        lead to admissible evidence, please explain why you believe it does not meet this broad
        standard.

  8.    If you fail to answer an interrogatory on any other grounds, please explain why.
Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 22 of 27 PageID 74




                    PLAINTIFF'S INTERROGATORIES TO DEFENDANT

     I. State the full name, address, occupation and employer of any and all, persons who answer
        these Interrogatories or who have provided information used in compiling the answers %,to
        these Interrogatories.




     2. Is the name of the Defendant correctly stated in the Complaint? If not, please state the
        correct name and if applicable all name changes from the date of the alleged incident to
        the present.




     3. State the correct corporate name for the owners and operators of the subject business
        location on the date of the incident alleged in the Complaint.




     4. Are the date and place of the alleged incident correctly stated in the Complaint? If not,
        please statc the date, time and place of this alleged incident believed or known by you,
        your agents or attorneys to be correct.




     5. Please state whether any incident report was prepared by your employees in response to
        the incident giving rise to this action, and if there was one, please list the name, address
        and occupation of the current custodian of said incident report.




                                                 3
Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 23 of 27 PageID 75




     6. State the full name, address, occupation and employer of any and all persons who have
        investigated this incident for or on behalf of your, your attorneys, agents, insur ance
        carrier, etc.




     7. State the full name, address, occupation and employer of any and all persons known to
        have any information concerning the incident alleged in the Complaint in this action.




     8. State the full name, address, occupation and employer of all persons contacted by any
        investigators in their investigation of this incident.




    9. State the name, address, employer and telephone numbers of any and all persons known
       to you or to anyone acting on your behalf, who heard or saw or claims to have heard or
       seen any of the events or happenings that occurred immediately before, at the time of, or
       immediately after this incident.




     10. Have you, your agents, investigators, attorneys or anyone acting on your behalf, obtained
         any kind of written, recorded, or other type of statement from the Plaintiff or any persons
         described in your previous Interrogatory answers? If so, please identify each statement
         by date, identity of person giving statement and name of current custodian of each
         statement.




                                                 4
Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 24 of 27 PageID 76


                                                        -




      1 1. Based on your knowledge at this time, describe in detail how the alleged incident
           happened, including all actions taken by the Defendant to prevent the incident.




      1 2. State the frequency and dates of inspections of the subject dock door for the 1 day prior
           to the incident and the 24-hour period after this incident, which is the subject matter of
           this litigation. State the name, address and job title of the person who made the last
           inspection prior to the incident.




      1 3. Did any person inspect the subject dock door within 24 hours prior to the alleged
           incident? If so, please state the name and address of each person performing said
           inspection, the times or frequencies of said inspection(s), and whether or not said
           inspection(s) revealed any defect or condition to be present.




                                                                                                        •
      14. Did any person inspect the subject dock door within 24 hours after the alleged incident?
          If so, please state the name and address of each person inspecting said area, the time and
          date of each inspection, and the employment capacity of each person, if any.




      1 5. State whether you have within your possession or control photographs, plates, diagrams
           of the incident scene or objects connected with said incident. Describe any and all such
           items.




  _   16. Please _state _whether or not you have experienced .any other_ similar _incidents at the
          subject location within three (3) years prior to the date of incident.



                                                  5
Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 25 of 27 PageID 77




     17. If your answer to question 16 is yes, please list the name, address and occupation and
         telephone number for each and every individual involved in said incidents and describe
         the status of the individual (i.e., person falling, eye witnesses, etc.)




     1 8. Please state the name, address and telephone number for those individuals responsible for
          maintaining the premises involved in this action on the date of the incident in question.




     19. Please give the name, address, and occupation of the person with your company who
         would have the most details concerning the loading dock procedures utilized by your
         company on the premises involved in this action on the date of the incident in question.




     20. If you contend that Plaintiff acted in such a manner as to cause or contribute to the
         incident, give a concise statement of the facts upon which you rely.




     21. Does the Defendant or its attorneys intend to call any non-medical expert witnesses at the
         trial of this case? If so, please state the name and address of each witness, their
         qualifications as an expert, the subject matter upon which they are expected to testify, and
         the substance of the facts and opinions to which each expert is expected to testify and a
         summary of the grounds for each opinion.




                                                  6
Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 26 of 27 PageID 78

                         -                       o



     22. State whether there is liahility insurance covering the Defendant(s) for this incident. If
         yes, identify the insurance carrier, policy number and applicable limits of liability.




     23. How long does in-store video of the subject loading dock remain in Wal-Mart's
         possession prior to any automatcd deletion.




     24. How long does the in-store video of the area of incident last until it is overridden or
        deleted without any human alteration, preservation, or modification.




     25. How many of Defendant's in-store cameras were capable of capturing the area of incident
         in the twelve hours before and after the incident.




                                                 7
Case 3:21-cv-00325-MMH-JBT Document 1-1 Filed 03/23/21 Page 27 of 27 PageID 79


                                ct-                                                                 - •   -




                                       VERIFICATION PAGE
                                                                                             0




                                             Signature on behalf of Defendant,
                                             WAL-MART STORES EAST,LP



                                             Print Name



                                             Title


  STATE OF
  COUNTY OF

          BEFORE ME, the undersigned authority, duly licensed to administer oaths and take
  acknowledgments,            personally         appeared                                      as
                                     of Defendant, WAL-MART STORES EAST, LP, being first
  duly sworn, deposes and says that he/she read the Answers to the foregoing Interrogatories, and
  that they are true and correct to the best of his/her knowledge.
          SWORN TO AND SUBSCRIBED before me, on this                                     day of

                          ,2021.




                                             Notary Public (signature)


                                             Notary Public (type, print stamp commission)

                                             My Commission Expires:

  o Personally Known OR
  o Produced Identification
  o Type of Identification Produced:




                                                8
